Citation Nr: 0607684	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-00 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities, on and after November 19, 1997.

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right eye disability, entitlement to service 
connection for carpal tunnel syndrome, entitlement to service 
connection for gout, entitlement to a compensable evaluation 
for bilateral hearing loss, what evaluation is warranted from 
October 6, 1995 for the left knee limitation of motion due to 
a meniscal injury, what evaluation is warranted from June 10, 
2002 for left knee instability due to a meniscal injury, 
entitlement to a compensable rating for left leg shell 
fragment wound scars, entitlement to a rating in excess of 10 
percent for right knee limitation of motion due to shell 
fragment wounds, entitlement to a rating in excess of 10 
percent for right knee instability due to shell fragment 
wounds, and entitlement to waiver of recovery of an 
overpayment of compensation benefits in the amount of $345, 
plus accrued interest, will be the subject of two separate 
decisions.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1978.  He also performed an additional 8 years, 10 months, 
and 23 days of active duty.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2002 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which assigned a 100 percent disability rating for service-
connected post-traumatic stress disorder (PTSD), effective 
November 19, 1997; and, the RO terminated the veteran's 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The veteran perfected a 
timely appeal to the termination of his TDIU.  

On January 28, 2003, the veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a TDIU has been 
obtained by the RO.  

2.  The veterna was awarded TDIU effective from October 11, 
1997.

3.  The veteran was awarded a 100 percent schedular 
evaluation effective from November 19, 1997.  


CONCLUSION OF LAW

The claim of entitlement to a TDIU, on and after November 19, 
1997, is dismissed as moot.  38 U.S.C.A. §§ 5110(a), 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 4.16(a), 20.101 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim of entitlement to a TDIU, effective on and after 
November 19, 1997, lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  


II.  Legal Analysis.

By a rating action of February 1998, the RO granted 
entitlement to a TDIU, effective from October 11, 1997.  
Thereafter, in a rating action of June 2002, the RO increased 
the evaluation for the veteran's service-connected PTSD from 
70 percent to 100 percent, effective November 19, 1997.  The 
same rating decision terminated entitlement to a TDIU, 
effective November 19, 1997.  

The veteran essentially argues that, while his disability 
rating was increased to 100 percent, he is still unemployable 
and, as such, he is entitled to receive a 100 percent 
schedular rating and a TDIU.  

In this regard, the Board notes that, under 38 C.F.R. 
§ 4.16(a) (2005), total disability ratings for compensation 
may be assigned "where the schedular rating is less than 
total," when the disabled person is, in the judgment of the 
rating agency, unable to follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Since the veteran was granted a 100 percent schedular rating 
for PTSD, effective from November 19, 1997, he was no longer 
eligible for a total rating for compensation based upon 
individual unemployability.  Green v. West, 11 Vet. App. 472, 
476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%"); and Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (100% schedular rating "means 
that a veteran is totally disabled").  

Further, in VA O.G.C. Prec. Op. No. 6-99, VA General Counsel 
held that a claim for TDIU may not be considered when a 
schedular 100- percent rating is already in effect.  
VAOPGCPREC 6-99 (June 7, 1999).  No additional monetary 
benefit would be available in the hypothetical case of a 
veteran having one service-connected disability rated 100-
percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a). Id; see also 
Bowling v. Principi, 15 Vet. App. 1 (2001).  

In view of the RO's determination that the veteran is 
entitled to a schedular 100 percent disability rating for his 
service-connected PTSD, effective November 19, 1997, the 
Board does not reach the issue of entitlement to a TDIU, on 
and after November 19, 1997.  Rather, the Board finds the 
issue of a TDIU, as of November 19, 1997, has been rendered 
moot.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); 
VAOPGCPREC 6-99.  

The appellant appears to argue that the Secretary's actions 
in this claim violated the due process and equal protection 
clauses of the Fifth and Fourteenth Amendments to the U. S. 
Constitution.  In this regard, it is noted that the U. S. 
Supreme Court held in Johnson v. Robison, 415 U.S. 361, 367-
68 (1974) that the Board does not have jurisdiction to 
determine the constitutionality of its governing statutes.  
(Adjudication of the constitutionality of congressional 
enactments has generally been thought beyond the jurisdiction 
of administrative agencies).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

(Continued on next page.)


ORDER

The claim for TDIU, on and after November 19, 1997, is 
dismissed.  



____________________________________________
M. L. WRIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


